Citation Nr: 1106430	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  04-27 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability to include as secondary to neuro-syphilis.

2.  Entitlement to service connection for a lower extremity 
ataxia disorder with weakness to include as secondary to neuro-
syphilis.

3.  Entitlement to service connection for left hip/leg 
orthopedic, musculoskeletal disorder to include as secondary to 
neuro-syphilis.


REPRESENTATION

Appellant represented by:	Michael R. Dowling, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to May 1963 and 
from August 1963 to August 1964.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Louisville, Kentucky 
(RO).  

The Veteran testified at an August 2006 Board hearing; the 
hearing transcript has been associated with the claims file.  

The Board remanded the case to the RO via the Appeals Management 
Center (AMC) in Washington, DC for further development in 
November 2007.  The case is once again before the Board.  
Unfortunately, the Board finds that an additional remand is 
necessary prior to review of the Veteran's claims.

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required.


REMAND

The Board remanded the case in November 2007, in pertinent part, 
for a VA examination to address the etiology of the Veteran's 
claimed lumbar spine disability and left hip and leg 
disabilities, and lower extremity ataxia disorder with weakness, 
all claimed as secondary to neuro-syphilis.  See 38 C.F.R. § 
3.159(c)(4)(i) (2010).  The remand order noted that, in providing 
an opinion, the VA examiner should opined as to the probability 
that any current lumbar spine, left lower extremity ataxia and 
weakness, and left hip/leg orthopedic, musculoskeletal disorders 
were permanently aggravated by the Veteran's service-connected 
neuro-syphilis.  Although April 2008 and August 2009 VA opinions 
addressed the Veteran's claimed disabilities were caused by or a 
result of neuro-syphilis; these opinions did not address the 
question of aggravation.   See Stegall v. West, 11 Vet. App. 268, 
270 (1998), (holding that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance with 
the terms of the remand).  In light of the foregoing, the Board 
finds that a supplemental VA opinion is necessary prior to 
adjudication of the Veteran's claims.

On remand, the VA examiner should address a private medical 
opinion from Dr. D.O. dated in January 2008, and private medical 
opinions from Dr. H.C.G. dated in September 2010.  The Board 
notes that the Dr. H.C.G. indicated that the Veteran's diabetic 
neuropathy was aggravating his neuro-syphilis symptoms.  However, 
it remains unclear whether the Veteran's ataxia and weakness are 
symptoms of neuro-syphilis.  In the same opinion and in a prior 
September 2010 opinion Dr. H.C.G., attributed that Veteran's 
polyneuropathy, myopathy, and findings on nerve function studies 
to diabetes mellitus.  Therefore, on remand, the VA examiner 
should provide clarification in that regard, and discuss whether 
the Veteran's ataxia and weakness is due to, a result of, or 
aggravated by the Veteran's neuro-syphilis.  

Accordingly, the case is REMANDED for the following action:

1. The RO should refer the case to an 
appropriate VA examiner(s) for a supplemental 
opinion to address the question of 
aggravation.  If such examiner indicates that 
he or she cannot respond to the Board's 
question without examination of the Veteran, 
such should be afforded the Veteran.  The 
examiner should review the claims file, to 
include private medical opinions dated in 
January 2008 and September 2010.  The 
examiner should state:

A). Whether it is at least as likely as not 
that a lumbar spine disability is permanently 
aggravated by the Veteran's neuro-syphilis.

B). Whether it is at least as likely as not 
that left hip/leg orthopedic, musculoskeletal 
disorder is permanently aggravated by the 
Veteran's neuro-syphilis.

C). Whether it is at least as likely as not 
that a lower extremity ataxia disorder with 
weakness is due to, a result of, or 
permanently aggravated by the Veteran's 
neuro-syphilis.

The examiner should note that aggravation is 
defined for legal purposes as a worsening of 
the underlying condition versus a temporary 
flare-up of symptoms.

The examiner must provide a complete 
rationale for his or her opinion with 
references to the evidence of record.  The VA 
examiner should discuss  private medical 
opinions dated in January 2008 and September 
2010 suggesting that the Veteran's claimed 
disabilities may be due to neuro-syphilis, 
and should provide clarification in that 
regard.  

2. The RO must review the examination reports 
to ensure that they are in complete 
compliance with this remand.  If deficient in 
any manner, the RO must implement corrective 
procedures at once.

3.  When the development requested has been 
completed, the RO should readjudicate the 
issues on appeal in light of any additional 
evidence added to the claims file.  If the 
benefits sought are not granted, the Veteran 
and his attorney should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

 
